COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re Nancy Zhang

Appellate case number:       01-22-00856-CV

Trial court case number:     2021-66512

Trial court:                 151st District Court of Harris County

       On November 16, 2022, relator, Nancy Zhang, filed a petition for writ of mandamus,
complaining of the trial court’s November 10, 2022 order that compels her to produce post-
judgment discovery. Relator also filed an emergency motion to stay the trial court’s order.
Because we are of the tentative opinion that relator is entitled to the relief sought or that a
serious question concerning the relief requires further consideration, we grant relator’s
emergency motion and stay the trial court’s November 10, 2022 order compelling her to
produce discovery. See TEX. R. APP. P. 52.8(b), 52.10(b). This stay of the trial court’s
order is effective until the case in this Court is finally decided or the Court otherwise orders
the stay lifted. Any party may file a motion for reconsideration of the stay. See id. 52.10(c).
        Further, the Court requests that the real parties in interest respond to the petition for
writ of mandamus. See id. 52.8(b). It is ordered that the response of any interested party,
if any, shall be due no later than 20 days from the date of this order.
       It is so ORDERED.


Judge’s signature:    /s/ Sherry Radack
                      Acting individually

Date: November 22, 2022